Kalisch, J.
(concurring). I vote to affirm tlie judgment of the Supreme Court solely upon the ground that the statutory requirements for submission of the special question to be voted on had not been complied with. The statute confers jurisdiction on the municipal authorities to submit the special question of local option to a vote of the people only when the statutory provisions relating to the subject have been fully complied with. The township failed in this respect, and, therefore, the election held was nugatory as to the question submitted.
For affirmance — Tin? Chancellor, Ciiiee Justice, Swayze, Treno hard, Bergen, Ivalisch, Black, White, Heppenheimer, Williams, Gardner, Ackerson, JJ. 12.
For reversal — None.